 In the Matter of AMERICAN FRANCE LINEet al.(STANDARD OIL CObI-PANY OF NEW JERSEY)andINTERNATIONAL SEAMEN'S UNION OFAMERICACase No. R-157SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 30, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled case.'The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed per-sonnel employed in the deck, engine, and stewards' departments,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, on the vesselsoperated out of Atlantic and Gulf ports by 52 named companies, in-cluding Standard Oil Company of New Jersey, New York City.By a Supplemental Decision and Direction of Elections, issued Sep-tember 17, 1937,2 similar elections were directed to be held in nineadditional companies.Supplemental or amended decisions havealso been issued in this case on August 16, September 11, and No-vember 10, 1937,3 dealing with various matters which need not beset forth in detail here.Pursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction andsupervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City), on the vessels operated outof Atlantic and Gulf ports by Standard Oil Company of New Jer-sey.On February 9, 1938, the said Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the election.13 NL11B. 6423NLR.B 80.3 3 NL1 1B 74; 3 N. L. R. B.76 ; and 4 N. L R B 112,respectively.31180618-88-VOL. vi-21 312NATIONAL LABOR RELATIONS BOARDAs to the ballotingand its results,the Regional Directorreportedas follows :Total number eligible to vote------------------------------2023Total number of ballots cast------------------------------1880Total number of votes in favor of International Seamen'sUnion of America,or its successor,affiliatedwith theAmerican Federation of Labor--------------------------46Total number of votes in favor of National Maritime UnionofAmerica,affiliatedwith the Committee for IndustrialOrganization--------------------------------------------1703Total number of votes in favor of neither organization------79Total number of blank ballots------------------------------1Total number of void ballots-----------------------------19Total number of challenged ballots------------------------32No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.The records of the Board indicate, how-ever, that one of therulesset forth in the Decision and Directionof Elections issued July 16, 1937, for the conduct of these electionswas not observed as to 5 of the 70 vessels voted in this line.Thisrule provided that in the event a vessel was balloted in the same portin which it was posted with a notice of election,a sample ballot, alist of employees eligible to vote, and a notice of the time and placewhere balloting would be conducted, without an intervening trip, theposting should be made at least 48 hours before balloting was con-ducted.In each of the five vessels, balloting was conducted on thesame day and in the same port in which the vessel had been so posted,only 1 to 2 hours intervening between the posting and balloting.These vessels with the number of eligible voters and the number whovoted on each, are :NumberName of VesselEligibleNumber ofBallots CastE J. Sadler-------------------------------3330W. S. Farish------------------------------3329Frederick R Kellogg-----------------------3129C. J. Burkdell------------------------------2827Wallace E.Pratt--------------------------3028Total--------------------------------155143It is apparent, in view of the results of the election, that evenif the failure to observe this provision of the Decision as to thesefive vessels be considered prejudicial to the International Seamen'sUnion of America, and either the number who voted or the numbereligible to vote on these vessels be subtracted from the total receivedby the National Maritime Union of America and added to the num-ber of votes received by the International Seamen's Union of Amer-ica, only the size of the majority received by the National MaritimeUnion, of America would be changed; it would still be the choice DECISIONS AND ORDERS313of a majority.Under these circumstances,we will certify theNational Maritime Union of America.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America;affiliated with the Committee for Industrial'Organization,has beendeck, engine,and stewards'departments,except wireless and radio:operators, chief electricians on electrically driven ships,and juniorengineers who hold licenses,on the vessels operated out of Atlanticand Gulf ports by Standard Oil Company of New Jersey, New YorkCity, as their representative for the purposes of collective bargain-ing, and that,pursuant to Section 9 (a) of the Act, National Mari-time Union of America,affiliated with the Committee for IndustrialOrganization,is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment,and other conditions of employment.MR. EDWIN S. SMITH took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.